Exhibit 10.1

 

(Section III (a)(i) below was corrected to include SJWTX, Inc.)

 

SJW CORP.

 

AMENDED AND RESTATED

 

DEFERRED RESTRICTED STOCK PROGRAM

 

(As Amended and Restated on December 6, 2007)

 


I.             PURPOSE.


 

A.            The objective of the Deferred Restricted Stock Program (the
“Program”) is to promote the long-term success of  SJW Corp. (the “Corporation”)
and its subsidiaries by linking incentive opportunities for non-employee members
of the Board of Directors of the Corporation (the “Board”) to the performance of
the Corporation and its subsidiaries.

 

B.            The Program functions as a special formula-grant subprogram under
the Corporation’s Long-Term Incentive Plan (the “Plan”) which is to provide
equity compensation to the non-employee Board members for their services as
members of the Board and as members of the boards of directors of certain of the
Corporation’s subsidiaries.  The Program shall be subject to the express terms
and provisions of the Plan, as amended from time to time.

 

C.            The provisions of this December 6, 2007 restatement shall be
effective as of January 1, 2008 and shall at that time supersede the provisions
of the June 1, 2006 restatement.  Effective January 1, 2008, no new awards of
deferred restricted stock shall be made under the Program with respect to Board
service after December 31, 2007.

 


II.            ELIGIBILITY.


 

Prior to January 1, 2008, the following individuals were eligible to participate
in the Program over their period of continued service as Board members (the
“Participants”):

 

(i)            any individual who was first elected or appointed to the Board as
a non-employee Board member on or after the date of the 2003 annual meeting of
the Corporation’s shareholders (“New Director”), and

 

(ii)           any non-employee Board member who was first elected or appointed
to the Board as a non-employee Board member prior to such date and elected, by
written notice to the Corporation no later than August 31, 2003, to convert from
the Director’s Pension Plan to the Program (an “Existing Director”).

 

--------------------------------------------------------------------------------



 


III.          AWARDS OF DEFERRED RESTRICTED STOCK.


 

A.            Prior to January 1, 2008, annual grants of deferred restricted
stock (“Deferred Restricted Stock”) were made under the Program in accordance
with the following provisions:

 

(i)            Annual Awards to New Directors.  Each New Director received his
or her initial annual award of Deferred Restricted Stock on the first business
day of January next following his or her completion of at least six (6) months
of service as a Board member measured from the date of his or her initial
election or appointment to the Board and was eligible to receive subsequent
annual awards  of Deferred Restricted Stock on the first business day of
January in each of the next (9) succeeding calendar years, provided he or she
remained a non-employee member of the Board through such date.(1)  The number of
shares of Common Stock underlying each annual Deferred Restricted Stock award
was equal to that number of shares (rounded to the nearest whole share)
determined by dividing (a) the Aggregate Annual Retainer Fee for the calendar
year in which the award was made by (b) the Fair Market Value per share of the
Corporation’s Common Stock on the date of the award.  For purposes of such
calculation and the calculation under III.A(ii) below, the Aggregate Annual
Retainer Fee was the sum of the annual retainer fees, at the levels in effect as
of the date of the award, for service on the Board and for service on the board
of directors of each of the following subsidiaries of the Corporation:  San Jose
Water Company, SJWTX, Inc. and SJW Land Company.

 

(ii)           Annual Awards to Existing Directors.  Each Existing Director
received his or her annual award of Deferred Restricted Stock on the first
business day of January each calendar year during his or her period of continued
service as a non-employee Board member,(2) with the number of shares of Common
Stock underlying each such award to be determined in the same manner as under
Section A(i) of this Article III;(3) provided, however, that the total number of
such annual awards which an Existing Director was entitled to receive pursuant
to this Section III.A(ii) was limited to ten (10) less the number of full years
of service credit that such Existing Director had under the Director Pension
Plan immediately prior to the 2003 Annual Meeting.

 

(iii)          Conversion Grant to Existing Directors.  For an Existing Director
who elected to participate in the Program, the benefits that such Existing
Director had accrued under the Director’s Pension Plan (based on full years of
service) were converted into an additional grant of Deferred Restricted Stock on
September 1, 2003.  The number of shares subject to such grant was determined

 

--------------------------------------------------------------------------------

(1) Prior to June 1, 2006, the annual awards of Deferred Restricted Stock were
made on the third business day following the date of each Annual Shareholders
Meeting.

 

(2) Prior to June 1, 2006, the annual awards of Deferred Restricted Stock were
made on the third business day following the date of each Annual Shareholders
Meeting.

 

(3) The initial awards under the Program were made at the 2004 Annual Meeting.
However, if the Existing Director had a partial year of credit under the
Director Pension Plan that equaled or exceeded 6 months of service credit, then
the initial annual award to that Participant was made under the Program on
September 1, 2003.

 

2

--------------------------------------------------------------------------------


 

first by multiplying (a) $27,000 (the Annual Retainer Fee as of the date of the
2003 Annual Stockholders Meeting) by (b) the whole number of years of service
credit under the Director’s Pension Plan as of the date of the 2003 Annual
Meeting and then by dividing the dollar amount so obtained by the Fair Market
Value per share of the Corporation’s Common Stock on September 1, 2003.  An
Existing Director who elected to participate in the Program shall have no
further rights under the Director Pension Plan.  If a portion of the benefit
accrued by an Existing Director under the Director Pension Plan as of the 2003
Annual Stockholders Meeting was owed to another person under a domestic
relations order, the Existing Director’s conversion election did not apply to
such portion, in which case the calculation of the number of shares under the
conversion grant was proportionately reduced.

 

(iv)          Deferred Restricted Stock Account.  A “Deferred Restricted Stock
Account” has been established for each New Director and each Existing Director,
and all awards of Deferred Restricted Stock made to such director have been
credited to such account.  The right of a New or Existing Director to receive
shares credited to such account shall be an unfunded and unsecured right of a
general creditor.

 

B.            No New Awards.  Effective January 1, 2008, no new awards of
Deferred Restricted Stock shall be made to any New Director or Existing Director
with respect to service rendered after December 31, 2007 as a member of the
Board or as a member of the board of directors of any of the Corporation’s
subsidiaries.

 


IV.          DIVIDEND RIGHTS.


 

A.            Effective through December 31, 2017 or such earlier date as the
Deferred Restricted Stock may be distributed, each Participant shall have the
following dividend equivalent rights with respect to the Deferred Restricted
Stock credited to his account under the Program:

 

(i)            Each time a dividend is paid on the outstanding Common Stock
while one or more shares of Deferred Restricted Stock remain credited to the
Participant’s Deferred Restricted Stock Account, that Account will be credited
with a dollar amount equal to the dividend paid per share multiplied by the
number of shares at the time credited to such Account and not otherwise
distributed prior to the record date for the dividend. As of the first business
day in January of each year, the cash dividend equivalents so credited to the
Deferred Restricted Stock Account for the immediately preceding calendar year
will be converted into additional shares of deferred restricted stock by
dividing (a) those cash dividend equivalent amounts by (b) the average of the
Fair Market Value per share of Common Stock on each of the dates in the
immediately preceding year on which dividends were paid.

 

(ii)           The Participant’s dividend equivalent rights with respect to the
Deferred Restricted Stock credited to his Deferred Restricted Stock Account
shall remain in effect only through December 31, 2017 or any earlier date the
shares credited to the Participant’s Deferred Restricted Stock Account may be
distributed to him pursuant to the special distribution election set forth in
Section IV.B

 

3

--------------------------------------------------------------------------------


 

below. Accordingly, the Participant’s existing dividend equivalent rights shall
in no event continue beyond the conversion of the cash equivalent dividends
credited to his Deferred Restricted Stock Account for the 2017 calendar year,
which will occur on the first trading day in January 2018.  All amounts
attributable to the Participant’s continuing dividend equivalent rights
hereunder shall be credited to his Deferred Restricted Stock Account in
accordance with the provisions of subparagraph (i) above.

 

B.            In conjunction with the phase-out of the dividend equivalent
rights on the Deferred Restricted Stock Accounts, each Participant shall have
until December 31, 2007 in which to make an election to receive a distribution
from his Deferred Restricted Stock Account in either (i) a lump sum distribution
in any calendar year within the ten (10)-year period from the 2009 calendar year
to the 2018 calendar year or (ii) an installment distribution effected over a
five (5) or ten (10) year period within that  ten (10)-year period. The amount
distributable from such Deferred Restricted Account would be equal to the number
of shares of Deferred Restricted Stock credited to that account as of
December 31, 2007 plus the number of additional shares of Deferred Restricted
Stock subsequently credited to that account by reason of the dividend equivalent
rights existing on those deferred shares during the period prior to their
distribution. The actual distribution shall be made in January of each
applicable year and will be in the form of shares of Common Stock issued under
the Plan. If an installment distribution is elected, then the number of shares
to be distributed each January will be determined by dividing the total number
of shares of Deferred Restricted Stock credited to the Participant’s Deferred
Restricted Stock Account at that time by the remaining number of installments,
including the current installment. Alternatively, the Participant may defer the
distribution of his Deferred Restricted Stock Account until his cessation of
service as a Board member and receive such distribution in accordance with
Section V below. The appropriate form for making a distribution election
pursuant to this Section IV.B shall be provided to each Participant prior to the
December 31, 2007 deadline for making such election. Such election shall be
treated as an initial payment election under Section 409A of the Code in
accordance with the transitional relief provided by Internal Revenue Service
Notice 2006-79 and shall only have force and effect if the Participant continues
in Board service through the completion of the 2007 calendar year.

 


V.            VESTING AND DISTRIBUTION OF SHARES.


 

A.            The shares of Deferred Restricted Stock credited to the Deferred
Restricted Stock Account as an annual award to a New Director pursuant to
Section III.A(i) or as an annual award to an Existing Director pursuant to
Section III.A(ii) are fully vested at all times.

 

B.            The shares of Deferred Restricted Stock credited to the Deferred
Restricted Stock Account as a conversion grant to an Existing Director pursuant
to Section III.A(iii) have  fully vested and are no longer subject to
forfeiture.

 

4

--------------------------------------------------------------------------------


 

C.            The shares of Deferred Restricted Stock currently credited to the
Deferred Restricted Stock Accounts as a result of the dividend equivalent rights
under Section IV above are fully vested, and any new shares of Deferred
Restricted Stock subsequently credited to the Participant’s Deferred Restricted
Stock Account as a result of such dividend equivalent rights will also be fully
vested.  All such shares resulting from the Participant’s dividend equivalent
rights shall be distributed as part of the Participant’s Deferred Restricted
Account in accordance with either Section  IV.B above or Section V.G below.

 

D.            Unless the Participant has made a special distribution election
pursuant to Section IV.B, the distribution of the deferred shares of Common
Stock credited to his  Deferred Restricted Stock Account (whether attributable
to the annual awards made pursuant to Section III or the dividend equivalent
rights provided under Section IV) shall be made or commence on the thirtieth
(30th) day following the Participant’s cessation of service as a member of the
Corporation’s Board of Directors or as soon as administratively practicable
after such scheduled distribution date, but in no event later than the end of
the calendar year in which such cessation of Board service occurs or (if later)
the fifteenth (15th) day of the third (3rd) calendar month following the date of
such cessation of Board service.  The distribution shall be in the form of
shares of Common Stock and shall be made either in a single lump sum or in up to
ten (10) annual installments, as the Participant may elect either at the time of
his or her initial award of Deferred Restricted Stock hereunder or pursuant to
the special distribution election described in Section V.G below.

 

E.             All shares of Common Stock distributed under the Program shall be
drawn from the Common Stock reserved for issuance under the Plan. Accordingly,
the share reserve under the Plan shall be reduced by any and all shares of
Common Stock distributed under the Program.

 

F.             In the event any amount attributable to the Participant’s
dividend equivalent rights is to be distributed before the date that amount is
to be converted into shares of Deferred Restricted Stock in accordance with
Section IV, that amount shall be distributed in cash.

 

G.            Each Participant who does not make a special distribution election
under Section IV.B with respect to his Deferred Restricted Account and who will
accordingly be subject to the distribution commencement date provisions of
Section V.A may make a new election as to the method of distribution of his
Deferred Restricted Stock Account (lump sum or up to ten (10) annual
installments) in accordance with the transitional relief under Section 409A of
the Code provided by Internal Revenue Service Notice 2006-79.  Such election
must be made no later than December 31, 2007 and shall be treated as an initial
payment election under Section 409A of the Code.  However, such election shall
not change the payment date of any distribution that would otherwise be made to
the Participant during the 2007 calendar year or cause a payment to be made to
him under the Program during the 2007 calendar year that would otherwise be made
in a later calendar year.

 

5

--------------------------------------------------------------------------------


 


VI.          DEFINED TERMS.


 

All capitalized terms in this document, to the extent not expressly defined
herein, shall have the meaning assigned to them in the Plan.

 


VII.         MISCELLANEOUS.


 

This Program and the Deferred Restricted Stock awards made hereunder are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan, this Program and the Conversion Form, if applicable.

 

6

--------------------------------------------------------------------------------